Title: From George Washington to Colonel Goose Van Schaick, 19 October 1779
From: Washington, George
To: Van Schaick, Goose


        
          Sir
          Head Quarters West Point 19 October 1779
        
        I have your favr of the 13th respecting the applications of a number of the Wives of the Officers and Soldiers, whose Husbands were upon the Western expedition, for Rations. This is a thing which I have never known to be allowed, and which if admitted in one instance, might be claimed by the families of the whole Army. The New York troops will be at this post in a few days, when the Wives of as many of the Soldiers, as are generally allowed to follow the Army, may join and be subsisted as usual. If any remain, I cannot undertake to give an order for them to draw provisions. I am &c.
      